 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGalli Produce Co., Inc. and David P. Kisco, Peti-tioner and Retail Clerks Union Local 775, affili-ated with the United Food and CommercialWorkers Union, AFL-CIO-CLC. Case 20-RD-177528 March 1984DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 17 February 1983 and the hearing of-ficer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows11 for and 5 against the Union, with 2 challengedballots, an insufficient number to affect the results.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted the hearingofficer's findings and recommendations, and findsthat a certification of representative should beissued. 1In Objection I, the Employer contends that the Board agent improp-erly challenged a voter on behalf of the Union. As found by the hearingCERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Retail Clerks Union Local775, affiliated with the United Food and Commer-cial Workers Union, AFL-CIO-CLC, and that it isthe exclusive collective-bargaining representativeof the employees in the following appropriate unit:All full-time and regular part-time employeesof the Employer covered by the collectivebargaining agreement between the Union andthe Employer at its 2163 Palm Avenue, SanMateo, California, location, excluding casualemployees, owners, managers, office clericalemployees, guards and supervisors as definedby the Act.officer, the Board agent reminded the Union's observer of the Union'sintent, stated at the preelection conference, to challenge a certain voter.Sec. 11338 of the Board's Casehandling Manual admonishes Board agentsnot to make challenges on behalf of the parties. When a party believesthat it has good cause to challenge a voter, the party's observer, not theBoard agent, has the responsibility to follow through and make the chal-lenge. However, as there is no basis here for finding that the Boardagent's conduct affected the results of the election, we shall overrule Ob-jection 1.269 NLRB No. 84478